Hamilton App. No. C-070074, 2007-0hio-7068. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issues stated at page 2 of the court of appeals’ Order filed February 13, 2008:
1. “When an insurance policy defines an ‘occurrence’ as an ‘accident’ that results in bodily injury, does an ‘occurrence’ include injuries that result from an intentional act when the insured seeldng coverage are claimed to have been negligent in relation to that intention act?”
2. “When an insurance policy excludes an injury ‘which is expected or intended by [an or any] insured * * injuries ‘arising out of an illegal act committed by or at the direction of an insured’; or ‘any injury caused by a violation of penal law or ordinance committed by or with the knowledge or consent of any insured,’ do the exclusions become ambiguous when read in conjunction with a ‘Severability of Insurance’ condition, in light of the announced expectation by policyholders that their negligence will be covered?”
Pfeifer, J., dissents.
The conflict cases are Torres v. Gentry, Ashland App. No. 06 COA 038, 2007-Ohio-4781 (as to the first issue), and United, Ohio Ins. Co. v. Metzger (Feb. 8, 1999), Putnam App. No. 12-98-1 (as to the second issue).
Sua sponte, cause consolidated with 2008-0304, Safeco Ins. Co. of Am. v. Fed. Ins. Co., Hamilton App. No. C-070074, 2007-Ohio-7068.
The motion to dismiss is denied.